UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 96-2660



BILLY M. BLEDSOE,

                                                          Petitioner,

          versus

DIRECTOR, OFFICE OF WORKERS' COMPENSATION PRO-
GRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                          Respondent.



On Petition for Review of an Order of the Benefits Review Board.
(96-208-BLA)


Submitted:   April 17, 1997                 Decided:   April 24, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Billy M. Bledsoe, Petitioner Pro Se. C. William Mangum, Christian
P. Barber, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks review of the Benefits Review Board's decision

and order affirming the administrative law judge's denial of black

lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.

1996). Our review of the record discloses that the Board's decision

is based upon substantial evidence and is without reversible error.
Accordingly, we affirm on the reasoning of the Board. Bledsoe v.
Director, Office of Workers' Compensation Programs, No. 96-208-BLA

(B.R.B. Oct. 31, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2